                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


IDC FINANCIAL PUBLISHING, INC.,

                    Plaintiff,

      v.                                           Case No. 15-cv-1085-pp

BONDDESK GROUP, LLC, TRADEWEB
MARKETS LLC D/B/A TRADEWEB DIRECT,
FIDELITY GLOBAL BROKERAGE GROUP,
INC., FIDELITY BROKERAGE SERVICES
LLC, and NATIONAL FINANCIAL SERVICES
LLC,

                    Defendants.


  ORDER GRANTING FIDELITY’S MOTION TO FILE DOCUMENTS UNDER
                     SEAL (DKT. NO. 123)


      On November 20, 2018, defendants National Financial Services LLC and

Fidelity Brokerage Services LLC (collectively Fidelity) filed this Motion for Leave

to File Certain Documents Under Seal. Dkt. No. 123. The court FINDS that

good cause exists to restrict the proposed documents to case participants and

GRANTS the motion. The court ORDERS that the clerk’s office shall restrict

the following documents to case participants and the court:

           1. Fidelity’s Reply in Support of its Motion for Summary Judgment
              (Dkt. No. 125);

           2. Fidelity’s Response to Plaintiff IDC Financial Publishing, Inc.’s
              (“IDC”) Statement of Additional Proposed Facts (Dkt. No. 128); and




                                         1
  3. Exhibits 3 and 4 to Fidelity’s Response to IDC’s Statement of
     Additional Proposed Facts (Dkt. Nos. 128-3 and 128-4).

Dated in Milwaukee, Wisconsin this 13th day of March, 2019.

                             BY THE COURT:


                             _____________________________________
                             HON. PAMELA PEPPER
                             United States District Judge




                                2
